Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 24 June 2020, 16 July 2020, 20 August 2020, 05 October 2020, 12 November 2020, 15 December 2020, 31 December 2020, 03 February 2021, 24 February 2021, 07 April 2021, 05 May 2021, 20 May 2021, 02 June 2021, 24 June 2021, 29 June 2021, 28 July 2021, 16 August 2021, 23 August 2021, 08 September 2021, 03 October 2021, 10 October 2021, 01 November 2021, 14 November 2021, 30 November 2021, 26 December 2021, 10 January 2022, 06 February 2022, 27 February 2022, 29 March 2022, 07 April 2022, 06 June 2022, 19 June 2022, 28 July 2022 and 28 August 2022 were filed and are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 9, 14, 17-20, 22, 23, 27-29, 32, 33, 38, 39 and 41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iraqi et al (WO 2017109786 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Iraqi et al disclose the following claimed features:
Regarding claim 1, an inkjet ink immobilizing composition, comprising a property-adjusting agent, a friction-coefficient reduction agent (i.e. wax particles) (Page 2, lines 24-27; Page 4, lines 5-10; Page 47, lines 4-15) and a carrier (Page 11, line 22 to Page 12, line 6), wherein said property-adjusting agent is an acid that lowers a pH level at a surface of a substrate thereby effecting immobilization of an ink composition upon contacting said ink composition with the immobilizing composition on said surface (Page 4, lines 17-27; Page 27, lines 6-18), and wherein a said friction-coefficient reduction agent is stable under acidic conditions (Page 20, lines 5-18) and soluble in the immobilizing composition at a concentration of at least 15 % of the total weight of the composition (Page 47, lines 4-21).
Regarding claim 2, wherein said concentration of said friction-coefficient reduction agent in the immobilizing composition ranges from 15 % to 35 % of the total weight of the composition (Page 47, lines 4-21).
Regarding claim 3, wherein said concentration of said friction-coefficient reduction agent in the immobilizing composition is 25 % of the total weight of the composition (Page 47, lines 4-21).
Regarding claim 4, wherein said friction-coefficient reduction agent is selected from the group consisting of a cationic polysiloxane resin dispersion/emulsion, a cationic amino-functional polysiloxane resin dispersion/emulsion, a cationic quaternary ammonium fatty acid condensation product dispersion/emulsion, and any combination thereof (Page 20, line 20 to Page 21, line 10).
Regarding claim 8, having a pH that ranges from 2 to 6.5 (Page 6, lines 16-19).
Regarding claim 9, wherein a concentration of said acid in the immobilizing composition ranges from 0.5 % to 10 % of the total weight of the composition ().
Regarding claim 14, substantially devoid of a colorant. 15-16 (Page 12, line 31 to Page 13, line 2).
Regarding claim 17, being for direct inkjet printing application from a nozzle is characterized by at least one of: a maximal particle size of less than 15 microns; a dynamic viscosity at shear that ranges from 2 to 4 (N-s)/m; a room temperature Brookfield viscosity less than 3 centipoises; a surface tension that ranges from 24 to 26 N/m; and an electrical resistance of 50 to 2000 ohm per centimeter (Page 14, lines 6-13; Page 17, lines 24-26).
Regarding claim 18, being for direct inkjet printing application from a printhead is characterized by at least one of: a maximal particle size of less than 1 micron; a dynamic viscosity at shear that ranges from 8 to 20 (N-s)/m; a room temperature Brookfield viscosity less than 25 centipoises; a surface tension that ranges from 24 to 32 N/m; and an electrical resistance of 50 to 2000 ohm per centimeter (Page 14, lines 14-24).
Regarding claim 19, an image printed on a substrate, wherein the image is in the form of a film attached to the substrate, said film is formed by contacting | the immobilizing composition with an ink composition on a surface of the substrate, and curing said film, thereby forming the image (Page 11, line 31 to Page 12, line 9).
Regarding claim 20, wherein said ink composition comprises a dispersed pigment, an acid-sensitive agent and a carrier (Page 13, lines 5-10; Page 53, line 22 to Page 54, line 18), said acid-sensitive agent effects coagulation of said ink composition upon contacting said immobilizing composition (Page 10, line 28 to Page 11, line 3; Page 13, lines 22-30).
Regarding claim 22, wherein said acid-sensitive agent is selected from the group consisting of a resin binder, a dispersing agent, a heat curable self-crosslinking resin, an adhesion promoting agent and a film-forming agent (Page 13, lines 8-10).
Regarding claim 23, wherein said acid-sensitive agent is an emulsified or dispersed alkali-soluble polymer selected from the group consisting of a polyacrylate, a polyurethane, a polyether, a polyester, a polyvinyl chloride, a polyvinyl acetate, a polyvinyl butyral, an aminosilicon and any co-polymer, salt or combination thereof (Page 33, lines 20-23).
Regarding claim 27, a substrate having the image attached to a surface thereof (Page 11, line 31 to Page 12, line 6).
Regarding claim 28, being a textile piece selected from the group consisting of a garment, an upholstery fabric and bedclothes (Page 12, lines 7-9).
Regarding claim 29, wherein said ink composition comprises a dispersed pigment, an acid-sensitive agent and a carrier, said acid-sensitive agent effects coagulation of said ink composition upon contacting said immobilizing composition (Page 39, lines 29-32).
Regarding claim 32, a process of printing an image on a substrate, comprising contacting at least a portion of the substrate with the immobilizing composition and applying an ink composition on said portion of the substrate, thereby printing the image, wherein said ink composition comprises a dispersed pigment, an acid-sensitive agent and a carrier (Page 13, lines 5-10; Page 53, line 22 to Page 54, line 18), said acid-sensitive agent effects coagulation of said ink composition upon contacting said immobilizing composition (Page 10, line 28 to Page 11, line 3; Page 13, lines 22-30).
Regarding claim 33, wherein said immobilizing composition and said ink composition are each individually applied on said portion of the substrate by a separate applicator (Page 8, lines 6-8; Page 38, lines 9-13).
Regarding claim 38, wherein said immobilizing composition is applied on said surface before said ink composition is applied on said substrate, and said ink composition is applied on said substrate while said substrate is still wet with said immobilizing composition (Page 38, lines 23-25).
Regarding claim 39, wherein said ink composition is applied on said surface before said immobilizing composition is applied on said substrate, and said immobilizing composition is applied on said substrate while said substrate is still wet with said ink composition (Page 38, lines 23-25).
Regarding claim 41, further comprising curing the image subsequent to said applying said ink composition (Page 8, lines 19-20).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iraqi et al (WO 2017109786 A1) in view of Tamai et al (US 9,783,700).
Iraqi et al disclose the claimed invention except for reciting the following features:
Regarding claim 25, wherein a static friction coefficient of said film is lower than 0.5.
Regarding claim 26, wherein a dynamic friction coefficient of said film is lower than 0.44.
Tamai et al teach the following features:
Regarding claim 25, wherein a static friction coefficient of said film is lower than 0.5 (column 14, lines 19-32).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a static friction coefficient of said film is lower than 0.5, as taught by Tamai et al into Iraqi et al, for the purpose of obtaining an improved overcoating liquid.
Regarding claim 26, wherein a dynamic friction coefficient of said film is lower than 0.44 (column 14, lines 19-32).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a static friction coefficient of said film is lower than 0.5, as taught by Tamai et al into Iraqi et al, for the purpose of obtaining an improved overcoating liquid.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AN H DO/Primary Examiner, Art Unit 2853